DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed on 02/28/2020 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-11, and 13-16 of U.S. Patent No. 10,616,021 in view of Zhang et al. US 2010/02560159. 

However Patent No. 10,616,021 does not explicitly disclose a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field. Zhang teaches a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field (see FIG. 5). Zhang further discloses providing greater throughput (see ¶ [0019]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Patent No. 10,616,021, and to include a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field, as taught by Zhang for the purpose of providing greater throughput, as discussed by Zhang (see ¶ [0019]).

Claims 1-6 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 11-12, 15-17 of U.S. Patent No. 10,142,149 in view of Zhang et al. US 2010/02560159. 
The system of claims 1 and 6 of the patent performs the apparatus claimed in claim 1 of instant application. The system of claims 2-3 and 7-9 of the patent performs the apparatus claimed in claims 2-6 of instant application, respectively. The system of 
However Patent No. 10,142,149 does not explicitly disclose a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field. Zhang teaches a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field (see FIG. 5). Zhang further discloses providing greater throughput (see ¶ [0019]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Patent No. 10,142,149, and to include a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field, as taught by Zhang for the purpose of providing greater throughput, as discussed by Zhang (see ¶ [0019]).
Claims 1-6 and 8-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-8, 12-13, and 16-18 of U.S. Patent No. 9,876,662 in view of Zhang et al. US 2010/02560159. 
The system of claims 1 and 5 of the patent performs the apparatus claimed in claim 1 of instant application. The system of claims 1, 12, and 6-8 of the patent performs the apparatus claimed in claims 2-6 of instant application, respectively. The system of claims 13 and 16 of the patent performs the method claimed in claim 8 of instant application. And the system of claims 13 and 17-18 of the patent performs the apparatus claimed in claims 9-11 of instant application, respectively.
 ¶ [0019]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Patent No. 9,876,662, and to include a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field, as taught by Zhang for the purpose of providing greater throughput, as discussed by Zhang (see ¶ [0019]).

Claims 1, 4-5, 8, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 9-10 of U.S. Patent No. 9,276,791 in view of Zhang et al. US 2010/02560159. 
The system of claims 6 and 9 of the patent performs the apparatus claimed in claim 1 of instant application. The system of claim 10 of the patent performs the apparatus claimed in claims 4-5 of instant application. The system of claims 1 and 4 of the patent performs the method claimed in claim 8 of instant application. And the system of claim 5 of the patent performs the apparatus claimed in claims 10 of instant application, respectively.
However Patent No. 9,276,791 does not explicitly disclose a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field; and wherein the PPDU omits a High Throughput Signal (HT-SIG) field between the L- ¶ [0019]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Patent No. 9,276,791, and to include a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field; and wherein the PPDU omits a High Throughput Signal (HT-SIG) field between the L-SIG field and the VHT-SIG field, as taught by Zhang for the purpose of providing greater throughput, as discussed by Zhang (see ¶ [0019]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Liu et al. US 8,665,906 in view of   Zhang et al. US 2010/0260159 in view of Kim et al. US 2011/0002219.
Consider claim 1, Liu discloses An apparatus, comprising: 
at least one processor (see FIG. 1, host processor 15/26); 

receive a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit_ (PPDU) (see FIG. 2A, col.7 lines 15-19 and col. 25 lines 22-25), the PPDU comprising: 
a Legacy Signal (L-SIG) field including a first L-SIG symbol (see FIG. 2A, and col. 7 lines 46-50, wherein the legacy signal field 82 includes L-SIG symbol); 
a Very High Throughput Signal (VHT-SIG) field including a first VHT- SIG symbol and a second VHT-SIG symbol immediately after the first VHT-SIG symbol (see FIG. 2A, wherein VHT-SIG field includes VHT-SIG1 symbol and VHT-SIG2 symbol immediately after the VHT-SIG1); and 
a Very High Throughput Short Training Field (VHT-STF) field immediately after the VHT-SIG field (see FIG. 2A, wherein the VHT-STF field is immediately after VHT-SIG field), and 
wherein the PPDU omits a High Throughput Signal (HT-SIG) field between the L-SIG field and the VHT-SIG field (see FIG. 2A, wherein the data unit 78 do not include the HT-SIG between the L-SIG field and the VHT-SIG field).
However Liu does not explicitly disclose L-SIG symbol that is mapped onto a first binary phase shift keying (BPSK) constellation, the first VHT-SIG symbol being mapped onto the first BPSK constellation, and the second VHT-SIG symbol being mapped onto a second BPSK constellation and rotated by 900 counter-clockwise relative to the first VHT-SIG symbol, and wherein the first VHT-SIG symbol includes an indicator indicating 
Zhang teaches L-SIG symbol that is mapped onto a first binary phase shift keying (BPSK) constellation (see FIG. 7D and ¶ [0094], wherein the L-SIG symbol is mapped onto the first binary phase shift keying constellation 01), the first VHT-SIG symbol being mapped onto the first BPSK constellation (see FIG. 7D and ¶ [0094], wherein the VHT-SIG1 symbol is mapped on the first BPSK constellation 01), and the second VHT-SIG symbol being mapped onto a second BPSK constellation and rotated by 90° counter-clockwise relative to the first VHT-SIG symbol (see FIG. 7D and ¶ [0094], wherein the VHT-SIG2 symbol is mapped onto the second BPSK constellation 11 that is rotated by 90° counter-clockwise relative to the VHT-SIG1 symbol). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Liu, and to include L-SIG symbol that is mapped onto a first binary phase shift keying (BPSK) constellation, the first VHT-SIG symbol being mapped onto the first BPSK constellation, and the second VHT-SIG symbol being mapped onto a second BPSK constellation and rotated by 900 counter-clockwise relative to the first VHT-SIG symbol, as taught by Zhang for the purpose of disclosing detailed structure of the data unit as disclosed in Liu using the same effective technique of the data unit as disclosed in Zhang.
However, Liu and Zhang do not explicitly disclose wherein the first VHT-SIG symbol includes an indicator indicating a Single User-Multiple Input Multiple Output (SU-

Claim 8 is rejected on the same ground as for claim 1 because of similar scope.

Consider claims 2 and 9, Liu discloses a wireless local area network transceiver, wherein the PPDU is received by the wireless local area network transceiver (see FIG. 1 and col. 6 lines 18-22).



Consider claims 4 and 10, Liu discloses wherein the VHT-SIG field further includes a multiplexing number indicating a number of spatial streams (see ¶ [0155]).

Consider claim 5, Liu discloses wherein the first VHT-SIG symbol includes the multiplexing number indicating the number of spatial streams (see ¶ [0155]).

Consider claims 6 and 11, Liu discloses wherein the VHT-SIG field is immediately after the L-SIG field (see FIG. 2A).

Consider claims 7 and 12, Liu discloses wherein the first VHT-SIG symbol is immediately after the first L- SIG symbol (see FIG. 2A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones, IV et al. US 2011/0051705.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/Primary Examiner, Art Unit 2633